DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10), drawn to a magnetic carrier, in the reply filed on 03/10/2022 is acknowledged.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections


Claim 8 is objected to because of the following informalities:  
Claim 8 recites that “the abraded amount of the organosilicon polymer that is the coating layer is less than 2.0 mass%”, when it should recite that “the abraded amount of the organosilicon polymer that is in the coating layer is less than 2.0 mass%”
Appropriate correction is required.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.






Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2016/0363889 A1), in view of Abe et al. (US 2015/0099224 A1), and further in view of Tanaka et al. (US 2018/0246430 A1).

Onozaki teaches a magnetic carrier to be used in a two-component developer ([0140]), including: a ferrite core particle having magnetism, and a coating resin. The coating resin has a surface resin layer, and a resin composition present between the ferrite core particle and the surface resin layer. The resin composition contains a resin and at least one selected from the group consisting of an inorganic particle and carbon black, that are subjected to a hydrophilic treatment ([0018]-[0024]). A magnetic carrier obtained by coating a core material with a coating resin has been widely used for improvements in environmental stability and durability ([0007]). An acrylic resin is preferably used as a resin to be incorporated into the resin composition (hereinafter referred to as “intermediate resin layer”) present between the surface resin layer and the ferrite core particle, because the resin has a high affinity for the surface resin layer and a high affinity for the ferrite core particle, and is rich in toughness ([0041]). It is preferred that no organic fine particles are used in the intermediate resin layer. When a thermosetting resin is used as an organic fine particle, it is assumed that resin molecular chains are randomly entangled with each other and a functional group showing hydrophilicity is hardly oriented toward the surface layer of the resin ([0050]). 
In the step of forming the intermediate layer, Onozaki teaches that 100 parts of a porous magnetic core and 0.9 parts by mass of a resin solid content (containing a vinyl polymer) of a resin solution were mixed ([0280], [0283]). The resin solid content may contain, in the instance of resin component 3, a resin component comprising cyclohexyl methacrylate, a methyl methacrylate macromonomer, and a methyl methacrylate copolymer (Table 4).

    PNG
    media_image1.png
    42
    564
    media_image1.png
    Greyscale
Onozaki is silent to teach the mean width (RSm) of the roughness curve elements of the magnetic carrier particle, the ratio (σ/RSm), and the arithmetic mean surface roughness (Ra). However, Abe teaches a toner having toner particles that have a surface layer that contains an organosilicon polymer, wherein the organosilicon polymer has a substructure represented by formula (T3):
Figure 1. The structure of the organosilicon polymer represented by formula (T3).

In the formula (T3), R represents an alkyl group having from at least 1 to not more than 6 carbons, or a phenyl group ([0020]). In a 29Si-NMR measurement of a tetrahydrofuran (THF)-insoluble matter of the toner particles, the ratio [ST3] of the peak area for the substructure of the organosilicon polymer represented by formula (T3) to the total peak area for the organosilicon polymer satisfies the relationship ST3≥0.40 ([0020]). When contained in the surface layer, the organosilicon polymer, having the substructure represented by formula (T3), improves the hydrophobicity through the presence of the organic structure, making it possible to obtain a highly environmentally stable toner ([0029]). Furthermore, by having the relationship ST3≥0.40, the surface free energy of the surface layer can be lowered, which allows for excellent environmental stability and excellent resistance to member contamination ([0030]). Additionally, the durability of the surface layer, due to the T3 structure in the organosilicon polymer, and the charging performance and hydrophobicity of R in formula (T3), bring about an inhibition of bleed out by outmigration-prone low molecular weight (Mw not more than 1,000) resins, low-Tg (not more than 40 ºC) resin, which are present to the interior from the surface layer. 

    PNG
    media_image2.png
    149
    369
    media_image2.png
    Greyscale
Abe further teaches that the organosilicon polymer contains a structure in which the number of silicon-bonded O1/2 is 2.0, represented by formula (X2) ([0209]): 
Figure 2. The structure of the organosilicon polymer represented by formula (X2), wherein the organosilicon polymer contains a structure in which the number of silicon-bonded O1/2 is 2.0.

In the formula (X2), Rg and Rh represent a silicon-bonded organic group, halogen atom, hydroxy group, or alkoxy group ([0211]). The relationship ST3/SX2≥1.00 is preferably satisfied, where [SX2] is a ratio of the peak area for the X2 structure (in which the number of silicon-bonded O1/2 is 2.0) to the total peak area for the organosilicon polymer ([0034]). Having ST3 be equal to or greater than SX2 provides an excellent balance between the charge performance and the durability due to the crosslinking structure of the siloxane structure ([0035]). 
Abe then teaches that a ratio of the silicon atom concentration dSi to the sum of the silicon atom concentration dSi, the oxygen atom concentration dO, and the carbon atom concentration dC, (dSi/[dSi+dO+dC]) in the surface layer as measured using electron spectroscopy for chemical analysis on the surface layer is preferably at least 2.5 atom % ([0072]). When this ratio is at least 2.5 atom %, the flowability is improved ([0073]).
Onozaki is also silent to teach that the coverage ratio of the toner by the inorganic fine particles is from 10% to 80%. However, Tanaka teaches a toner including a toner particle and an external additive, wherein the external additive contains an inorganic fine particle A and a silica fine particle. The inorganic fine particle A is a fine particle of a titanate having a Group 2 element, and a coverage ratio X2 of the toner surface covered by the inorganic fine particle A is from 5 area % to 40 area % (Abstract). Tanaka further teaches that the coverage ratio X2 by the inorganic fine particle of the toner surface, as determined with an x-ray photoelectron spectrometer (ESCA) is from 5 area % to 40 area %. When the coverage ratio X2 is in this range, the contact surfaces of the Group 2 element-containing titanate fine particles are adequately exposed and leakage of excess charge accumulate on the toner is facilitated and inhibitory effect on charge up is exhibited ([0068]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have used the organosilicon polymer in the surface layer of the toner of Abe, in the surface layer of the magnetic carrier of Onozaki, in view of improving the environmental stability and durability of the magnetic carrier, since Onozaki is concerned with providing a magnetic carrier that is excellent in wear resistance even when used under a high temperature and high-humidity environment for a long period of time, and Abe teaches that the organosilicon polymer used in the surface layer of the toner particle improved the environmental stability and durability of the toner. It would have also been obvious to someone of ordinary skill in the art to have optimized the coverage ratio of the toner by the inorganic fine particles, using the guidance of Tanaka, to improve the charge characteristics of the toner.
Furthermore, since Abe teaches the same organosilicon polymer used in the surface layer of the Applicant’s magnetic carrier (claim 1, claim 2, claim 3), then the magnetic carrier of Onozaki, modified to contain the organosilicon polymer of Abe in its surface layer, would inherently exhibit the same arithmetic mean surface roughness (Ra), mean width (RSm) of the roughness curve elements, and the ratio (σ/RSm). Similarly, since Abe teaches that the organosilicon polymer improves the durability of the coating layer, and since Abe teaches the same organosilicon polymer as the Applicant, the abraded amount of the organosilicon polymer that is in the coating layer of modified Onozaki’s magnetic carrier, under the degradation test outlined in claim 8, would inherently be in the same range as the Applicant’s magnetic carrier.
Furthermore, according to the MPEP, “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112(I). Particularly, claiming the use of the organosilicon polymer taught by Abe in the surface layer of a resin coated carrier particle rather than a resin coated toner particle, to achieve the same benefits taught by the prior art, does not render the claims patentable.
Conclusion








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Boone A Evans whose telephone number is (571)272-1420.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.A.E./Examiner, Art Unit 1737            

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/17/2022